20-05027-rbk Doc#114 Filed 10/26/20 Entered 10/26/20 09:52:44 Main Document Pg 1 of
                                         5



                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

   In re:                                 §             Chapter 11
   KRISJENN RANCH, LLC,                   §
          Debtor                          §          Case No. 20-50805
                                          §
   _________________________________________________________________________

   KRISJENN RANCH, LLC and                §
   KRISJENN RANCH, LLC-SERIES             §
   UVALDE RANCH, and KRISJENN             §
   RANCH, LLC-SERIES PIPELINE             §
   ROW as successors in interest to       §
   BLACKDUCK PROPERTIES, LLC,             §
        Plaintiffs                        §
                                          §
   v.                                     §
                                          §
   DMA PROPERTIES, INC., and              §
   LONGBRANCH ENERGY, LP,                 §        Adversary No. 20-05027
         Defendants                       §
   _________________________________________________________________________

   DMA PROPERTIES, INC,                             §
        Cross-Plaintiff/Third Party Plaintiff       §
                                                    §
   v.                                               §
                                                    §
   KRISJENN RANCH, LLC,                             §
   KRISJENN RANCH, LLC-SERIES                       §
   UVALDE RANCH, and KRISJENN                       §
   RANCH, LLC-SERIES PIPELINE ROW,                  §   Adversary No. 20-05027
   BLACK DUCK PROPERTIES, LLC,                      §
   LARRY WRIGHT, and JOHN TERRILL,                  §
        Cross-Defendants/Third-Party                §
        Defendants                                  §

  KRISJENN RANCH, LLC, KRISJENN RANCH, LLC-SERIES UVALDE RANCH, AND
  KRISJENN RANCH, LLC-SERIES PIPELINE ROW, AS SUCCESSORS IN INTEREST
    TO BLACK DUCK PROPERTIES, LLC’S MOTION REQUESTING EXPEDITED
   CONSIDERATION OF MOTION TO COMPEL DISCOVERY RESPONSES FROM
            DMA PROPERTIES, INC. AND FRANK DANIEL MOORE


                                                1
20-05027-rbk Doc#114 Filed 10/26/20 Entered 10/26/20 09:52:44 Main Document Pg 2 of
                                         5




  ******************************************************************************
  DEBTOR HAS REQUESTED EXPEDITED CONSIDERATION OF THIS MOTION AND
  HAS REQUESTED THAT A HEARING BE HELD ON THIS MOTION AT THE
  COURT’S EARLIEST CONVENIENCE. IF THE COURT IN FACT SETS THIS
  MOTION FOR AN EXPEDITED HEARING, THEN ONLY ATTENDANCE AT THE
  HEARING IS NECESSARY TO PRESERVE YOUR RIGHTS
  ******************************************************************************

  TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

         COME NOW Debtors, Plaintiffs, and Counter-Defendants KrisJenn Ranch, LLC, KrisJenn

  Ranch, LLC-Series Uvalde Ranch, and KrisJenn Ranch, LLC-Series Pipeline Row (collectively

  the “Debtors”), and submit this Motion Requesting Expedited Consideration of Debtor’s Motion

  to Compel Discovery Responses to the Debtors First and Second Discovery Requests to DMA

  Properties, Inc. (“DMA”) and Frank Daniel Moore (“Moore”) (the “Motion”), and in support

  thereof respectfully shows the Court as follows:

                                         BACKGROUND

     1. On August 19, 2020, the Debtors propounded their:

                 a. First Set of Interrogatories to DMA;

                 b. First Set of Interrogatories to Moore;

                 c. Second Set of Requests for Production to DMA;

                 d. First Set of Requests for Production to Moore; and

                 e. Second Set of Requests for Production to Moore (collectively the “Discovery

                    Requests”).

     2. On September 21, 2020, approximately thirty-three days later, DMA and Moore served

  their responses to the Discovery Requests. True and correct copies of the responses are attached

  hereto as Exhibits A, B, C, D, and E, respectively (collectively the “Second Discovery

  Responses”).
                                                     2
20-05027-rbk Doc#114 Filed 10/26/20 Entered 10/26/20 09:52:44 Main Document Pg 3 of
                                         5



     3. Prior, on June 5, 2020, the Debtors propounded their First Set of Requests for Production

  to DMA. The parties agreed to an extension of time to respond. On July 21, 2020 DMA provided

  its responses and objections. A true and correct copy of DMA’s responses are attached hereto as

  Exhibit F (Exhibits A through F are collectively referred to as the “Discovery Responses”).

     4. On September 23, 2020, counsel for Debtors indicated that they would be withdrawing

  notices of intent to depose Moore and the corporate representatives of DMA and SCMED Oilfield

  Consulting, Inc. (“SCMED”), previously scheduled on September 25, 2020, on the basis that

  written discovery objections and document production issues remained outstanding. Additionally,

  Debtors requested, but not received, alternative deposition dates for Moore, DMA, and SCMED.

     5. On August 21, 2020 DMA produced a number of disorganized documents, merged into a

  single PDF file. These documents, Bates labeled DMA 000001-005824, have never been identified

  or referenced in any written discovery response in this case.

     6. Discovery in this matter is set to close on November 18, 2020. As such, the time to produce

  and process responsive documents and depose the Third-Party Plaintiffs will soon conclude.

     7. On October 20, 2020, Debtors filed Motion to Compel Discovery Responses from DMA

  Properties, Inc. and Frank Daniel Moore [Doc. 108].

     8. The Court has the motion for hearing set on November 16, 2020 at 2:00 p.m., two days

  prior to the end of discovery.

                                      RELIEF REQUESTED

     9. Debtors request expedited consideration of their Motion to Compel Discovery Responses

  to the Debtors First and Second Discovery Requests to DMA Properties, Inc. and Frank Daniel

  Moore.




                                                   3
20-05027-rbk Doc#114 Filed 10/26/20 Entered 10/26/20 09:52:44 Main Document Pg 4 of
                                         5



         WHEREFORE, PREMISES CONSIDERED, Debtor respectfully requests that the Court

  grant this request and set the Motion to Compel Discovery Responses to the Debtors First and

  Second Discovery Requests to DMA Properties, Inc. and Frank Daniel Moore to be heard at the

  Court’s earliest convenience.

         Dated: October 21, 2020

                                        Respectfully submitted,

                                        MULLER SMEBERG, PLLC

                                  By:    /s/ John Muller
                                        C. John Muller IV
                                        State Bar No. 24070306
                                        john@muller-smeberg.com
                                        Ronald J. Smeberg
                                        State Bar No. 24033967
                                        ron@smeberg.com
                                        Ezekiel J. Perez
                                        State Bar No. 24096782
                                        zeke@muller-smeberg.com
                                        111 W. Sunset Rd.
                                        San Antonio, TX 78209
                                        Telephone: 210-664-5000
                                        Facsimile: 210-598-7357

                                        ATTORNEY FOR DEBTORS




                              CERTIFICATE OF CONFERENCE

          I hereby certify that on October 23, 2020 I conferred with counsel for DMA Properties,
  Inc. and LongBranch Energy, LP about the relief requested in this motion. Upon such conference,
  counsel has indicated that they are opposed to the relief requested in the above motion.

                                                /s/ John Muller    ______
                                               C. John Muller IV




                                                  4
20-05027-rbk Doc#114 Filed 10/26/20 Entered 10/26/20 09:52:44 Main Document Pg 5 of
                                         5

                                   CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was served on
all counsel of record by way of e-service through the CM/ECF system by notice of electronic
filing or via email on the 26th day of October 2020:

  Michael Black                                        745 East Mulberry Avenue | Suite 700
  BURNS & BLACK PLLC                                   San Antonio, TX 78212
  750 Rittiman Road                                    210-736-6600
  San Antonio, Texas 78209                             nwilson@langleybanack.com
  210-829-2022                                         Attorneys for DMA Properties, Inc.
  210-829-2021 fax
  mblack@burnsandblack.com                             Jeffery Duke
  Attorneys for Longbranch Energy, LP                  DUKE BANISTER MILLER & MILLER
  and DMA Properties, Inc.                             22310 Grand Corner Drive, Suite 110
                                                       Katy, Texas 77494
  Christopher S. Johns                                 jduke@dbmmlaw.com
  Christen Mason Hebert                                Counsel for Longbranch Energy, LP
  JOHNS & COUNSEL PLLC
  14101 Highway 290 West, Suite                        William Germany
  400A                                                 BAYNE, SNELL, & KRAUSE
  Austin, Texas 78737                                  1250 NE Loop 410, Ste. 725
  512-399-3150                                         San Antonio, Texas 78209
  512-572-8005 fax                                     T- (210) 824-3278
  cjohns@johnsandcounsel.com                           F- (210) 824-3937
  chebert@johnsandcounsel.com                          wgermany@bskaw.net
                                                       Attorney for Larry Wright
  Timothy Cleveland
  CLEVELAND | TERRAZAS PLLC                            OFFICE OF THE UNITED STATES
  4611 Bee Cave Road, Suite 306B                       TRUSTEE
  Austin, Texas 78746                                  903 San Jacinto Blvd, Room 230
  512-689-8698                                         Austin, Texas 78701
  tcleveland@clevelandterrazas.com                     shane.p.tobin@usdoj.gov
  Attorneys for DMA Properties, Inc.                   United States Trustee

  Natalie Wilson
  LANGLEY & BANACK, INC.

                                                /s/ John Muller       ______
                                               C. John Muller IV




                                                                                                5
